DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 9/2/2021 has been entered and made of record.

Response to Arguments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared 
	Claim 25 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No. 2017/0353730 A1).

	Regarding claim 16, 
Liu et al. meets the claim limitations, as follows:
(Currently Amended) A method of decoding an image with a decoding apparatus (i.e. encoding/decoding – figs. 9, 23, 24, para. 0002), comprising: 
… comparing a size of the current block with a threshold value (i.e. a block length measured as a width, height, maximum of width and height, or minimum of width and height of the current block, non-square block, fixed reation f(M, N), max(width, height), min(width, height) – paras[0033, 0087-0088, 0136])

determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, and a plurality of directional modes; and wherein a prediction sample of the current block is obtained either under a uni-directional intra prediction or a bi-directional intra prediction, wherein under the uni-directional intra prediction, the prediction sample is determined by a first reference sample located on a forward direction of the intra prediction mode from the prediction sample, and wherein under the bi-directional intra prediction, the prediction sample is determined based on a weighted sum of the first reference sample located on the forward direction of the intra prediction mode from the prediction sample and a second reference sample located on a reverse direction of the intra prediction mode from the prediction sample, and wherein which of the uni-directional intra prediction and the bi-directional intra prediction is to be applied for the current block.

Also in the same field of endeavor, Liu et al. (US Publication No. 2017/0353730 A1) discloses the following claim limitations:
determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, and a plurality of directional modes (i.e. the Intra prediction mode is selected from DC mode, planar mode, and 33 directional modes by encoder and signaled in the bitstream. The decoder receives intra prediction mode information and performs intra prediction for the current block.) (para[0006]); and
determining reference samples for intra prediction of the current block (i.e. (i.e. the Intra prediction of current block is derived from neighboring reference samples with  fig. 5, paras[0006, 0014])
wherein a prediction sample of the current block is obtained either under a uni-directional intra prediction or a bi-directional intra prediction (i.e. the Intra prediction of current block is derived from neighboring reference samples with a certain Intra prediction mode, Aj is a top reference to the current block Pij, Li is the left reference to the current block Pij, Ak is a right reference to the current block Pij, bi-directional modes is a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor - fig. 5, paras[0006, 0014), 
wherein under the uni-directional intra prediction, the prediction sample is determined by a first reference sample located on a forward direction of the intra prediction mode from the prediction sample (i.e. the Intra prediction of current block is derived from neighboring reference samples with a certain Intra prediction mode, Aj is a top reference to the current block Pij, Li is the left reference to the current block Pij, Ak is a right reference to the current block Pij, bi-directional modes is a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor - fig. 5, paras[0006, 0014), and 
wherein under the bi-directional intra prediction, the prediction sample is determined based on a weighted sum of the first reference sample located on the forward direction of the intra prediction mode from the prediction sample and a second reference sample located on a reverse direction of the intra prediction mode from the prediction sample (i.e. For bi-directional modes as shown in Fig. 5, a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor.);(Fig. 5, para[0014]), and 
wherein which of the uni-directional intra prediction and the bi-directional intra prediction is to be applied for the current block is determined by (i.e. the Intra prediction of current block is derived from neighboring reference samples with a certain Intra prediction mode),(para[0006]) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Template-Based Intra Prediction System, as disclosed by Liu, and further incorporate determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, and a plurality of directional modes; and wherein a prediction sample of the current block is obtained either under a uni-directional intra prediction or a bi-directional intra prediction, wherein under the uni-directional intra prediction, the prediction sample is determined by a first reference sample located on a forward direction of the intra prediction mode from the prediction sample, and wherein under the bi-directional intra prediction, the prediction sample is determined based on a weighted sum of the first reference sample located on the forward direction of the intra prediction mode from the prediction sample and a second reference sample located on a reverse direction of the intra prediction mode from the prediction sample, and wherein which of the uni-directional intra prediction and the bi-directional intra prediction is to be applied for the current block, as taught by Liu, for the benefit of reducing the complexity and improving the coding efficiency associated with template-based Intra prediction (Liu: para. 0002).

Regarding claim 17, the rejection of claim 16 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
(Currently Amended) The method of claim 16, wherein the bi-directional intra prediction is applied only for a partial region in the current block (Fig. 5)
The same motivation for claim 17 is applied as above for claim 16.

Regarding claim 18, the rejection of claim 17 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
(Currently Amended) The method of claim 17, wherein if the prediction sample is included in a first region in the current block, the prediction sample is obtained by the weighted sum of the first reference sample and the second reference sample (i.e. Pij, bi-directional modes is a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor - fig. 5, paras[0006, 0014), and if the prediction sample is included in a remaining region in the current block, the prediction sample is determined to be the same as the first reference sample (i.e. the Intra prediction of current block is derived from neighboring reference samples with a certain Intra prediction mode, Aj is a top reference to the current block Pij, Li is the left reference to the current block Pij, Ak is a right reference to the current block Pij, bi-directional modes is a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor - fig. 5, paras[0006, 0014])
The same motivation for claim 18 is applied as above for claim 16.


Liu et al. meets the claim limitations, as follows:
(Currently Amended) The method of claim 16, wherein a size of the partial region is adaptively determined based on the size of the current block (i.e. block 100, pixels in current block, block partioning 1010 – figs. 1, 5, 10, para[0026]
The same motivation for claim 19 is applied as above for claim 16.

Regarding claim 20, the rejection of claim 16 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
(Currently Amended) The method of claim 16, wherein the weighted sum is performed by assigning a first weight to the first reference sample and assigning a second weight to the second reference sample, and wherein the first weight and the second weight are determined based on a coordinate of the prediction sample and the intra prediction mode of the current block (i.e. weighted sum of Pij and Fij as P′ij=α.Math.Pij+(1−α).Math.Fij , bi-directional modes is a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor - fig. 5, para[0006]
The same motivation for claim 20 is applied as above for claim 16.

Regarding claim 21, the rejection of claim 20 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
(Currently Amended) The method of claim 20, wherein either the first weight or the second weight is determined by shifting a value, obtained by the coordinate of the prediction sample, by a variable derived based on the size of the current block (i.e. Ak ij, Li is a left reference to the current block block Pij, where K is the size of the current block - fig. 5)
The same motivation for claim 21 is applied as above for claim 16.

Regarding claim 22, the rejection of claim 16 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
(Currently Amended) The method of claim 16, wherein when it is determined to determine the prediction sample based on the bi-directional intra prediction, the prediction sample is obtained by shifting a value, obtained by the weighted sum, by a variable derived based on the size of the current block (i.e. Ak is a right reference to the current block Pij. Here K is the size of current block.).(Fig. 5)
The same motivation for claim 22 is applied as above for claim 16.

Regarding claims 23 and 25, all claimed limitations are set forth and rejected as per discussion for claim 16. Here, the encoding process is a reverse process of the decoding process.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        11/9/2021